PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,576,147
Issue Date: 2 Ma 2020
Application No. 16/062,503
Filing or 371(c) Date: 14 Jun 2018
Attorney Docket No. 4006.008.US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Petition For Certificate Of Correction Under 37 C.F.R. §3.81, filed October 26, 2020, to include the second assignee’s name.   A completed Certificate of Correction Form (PTO/SB/44) was submitted with Petition.

The petition under 37 CFR §3.81(b) is GRANTED.

Petitioner urges that the present Petition was submitted to include the second assignee’s name on the previously submitted PTOL-85B.  Accordingly, petitioner requests that a Certificate of Correction (PTO/SB/44) be issued to include the second assignee’s name to the Title Page of the Letters Patent.   

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in §3.11 before issuance of the patent, and must include a request for a certificate of correction under §1.323 of this chapter (accompanied by the fee set forth in §1.20(a) and the processing fee set forth in §1.17(i) of this chapter.


The requisite $160.00 fee (Fee Code 1811), as set forth under 37 CFR §1.20(a), and the requisite $140.00 processing fee (Fee Code 1830), as set forth under 37 CFR §1.17(i)(1), have been submitted.  Further, Office assignment records are consistent with the requested correction.  Accordingly, since the Petition complies with the provisions of 37 CFR §3.81(b), it is appropriate for the Office to issue a Certificate of Correction in accordance with the content of the form submitted with Petition.

Any questions concerning the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (571) 272-4200.

This matter is being referred to the Certificates of Correction Branch for processing of a Certificate of Correction in U.S. Patent No. 10,576,147.

Inquiries related this communication should be directed to the undersigned at 
(571)272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions